GREEN, ROBERT ALEXIS, Jr., Associate Judge,
dissenting:
I am impressed with much of the wording in Judge MacMillan’s order, particularly where he sets forth that the plaintiff has only suffered minimal residual scarring. However, the evidence submitted to the jury certainly contained competent evidence to the contrary. In requiring the entry of a remittitur to correct an excessive verdict, the rule is, that the amount of the excess must clearly appear from the record. De La Vallina v. De La Vallina, supra. In the case before us, although the judge’s order is detailed, it cannot be gleaned from the record upon what basis the judge considered $165,000.00 to be excessive and he certainly does not explain that particular figure in his Order. In consequence I am reluctantly compelled to conclude that he sat as a seventh juror using the power of veto over the other six. Lasky v. Smith, 239 So.2d 13 (Fla.1970).
I would reverse.